DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-5, 9-10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (Matsuo) (Patent/Publication Number 2015/0361858). 
	Regarding claims 1 and 9-10, Matsuo discloses a urea water supply system (8, 9) provided in an exhaust passage (2, 12) of an internal combustion engine (1) for supplying urea water (9), which is used in an exhaust gas purification device having first and second catalysts (5, 15) among which the first catalyst is a selective reduction type catalyst (5, 15) provided in the exhaust passage (2, 12) of the internal combustion engine and purifying nitrogen oxide in an exhaust gas using ammonia (e.g. See Figure 1-2; Paragraphs [0040 and 0042-0043]), the urea water supply system comprising: a first supply valve (16) for supplying urea water to an upstream of the first catalyst (15) in the exhaust passage; a second supply valve (6) for supplying urea water to an upstream of the second catalyst (5) in the exhaust passage (e.g. See Paragraphs [0042, and 0047-0048]); a urea water tank (9) for storing urea water (e.g. See Paragraphs [0043]); a supply passage (L1, L2, L3) provided ta connect the urea water tank with each of the first supply valve (6) and the second supply valve (16) and through which the urea water passes; a pump (7) for pumping the urea water from the urea water tank to the supply passage (e.g. See Paragraphs [0047-0049]); a pressure detector (8) that detects a pressure value of the urea water (e.g. See Paragraphs [0045]); and a controller (20) for performing drive control of the pump and open/close control of the first supply valve and the second supply valve, wherein the supply passage is branched en route to the two valves (6, 16) (e.g. See Paragraphs [0042, and 0047-0048]), and includes: a common passage (L1) extending from the urea water tank to a branch point (P2), a first supply passage (L3) extending from the branch point to the first supply valve (16), and a second supply passage (L2) extending from the branch point to the second supply valve (6), a volume of the first supply passage is greater than a volume (ΔV) of the second supply passage (e.g. See Paragraphs [0044] The exhaust passages 2 and 12, the urea water tank and the supply paths of urea water are placed along the vehicle body frame. In this embodiment, the urea water tank 9 is placed at the position nearer to the exhaust passage 2. With regard to the supply paths of urea water, the overall length of the supply path L2 for the flow of urea water including the first supply valve 6 is thus shorter than the overall length of the supply path L3 for the flow of urea water including the second supply valve 16 (i.e., L2<L3). In this embodiment, the supply paths L1, L2 and L3 have an identical sectional area. The different lengths of the supply paths L2 and L3 accordingly causes the capacity of the supply path L3 to be greater than the capacity of the supply path L2 by a specified volume ΔV.) (e.g. See Paragraphs [0044-0045; 0059-0063]), and the controller (20) is configured to:  open the first supply valve (16) and drives the pump (7) to pump the urea water while keeping the second supply valve (6) closed (such as from the time t15-t16; or Tov2), thereby starting filling of the supply passage (L3) with the urea water, determine completion of filing of the first supply passage with urea water based on a pressure value detected by the pressure detector (8), and  close the first supply valve (16) upon detecting the completion of  urea water filing in the first supply passage (e.g. See Paragraph [0062] When the first supply valve 6 is closed on completion of filling, urea water from the urea water tank 9 is only filled into the second supply valve 16. As in the case of the first supply valve 6, at a time when filling of urea water into the second supply valve 16 is expected to be completed (at a time t16 shown in FIG. 4(f), a time rate of change (rise rate) in internal pressure of the supply path L1 is significantly increased from the previous time rate of change of the pressure in the time period from the time t15 to the time t16 as shown in FIG. 4(g). At this time, filling of urea water into the second supply valve 16 is detected. Based on this detection result, the second supply valve 16 is closed at a time t14 slightly delayed from the time t16 (processing of S107). The valve-closing time t14 is slightly delayed from the filling completion time t16, because of the same reason as that described above with regard to the first supply valve 6.) (e.g. See Figures 4-5; Paragraphs [0060-0063; 0066-0069]); and wherein the controller (20) comprises: a processor, and a non-transitory computer-readable storage medium, and wherein the controller is configured to: drive the pump (7); open the first supply valve while keeping the second supply valve closed; determine that a pressure is greater than or equal to a first threshold value; close the first supply valve; open the second supply valve; determine that the pressure is greater than or equal to a second threshold value and close the second supply valve (e.g. See Paragraph [0061] In the first pattern, completion of filling of urea water into each of the supply valves is determined, based on a variation in internal pressure of the supply path L1. …. . At the time when filling of urea water into the supply path L2 and the first supply valve 6 is completed (at a time t15 shown in FIG. 4(e)), the resistance with regard to migration of urea water on the first supply valve 6-side increases to increase the pressure applied to the urea water in the course of filling. According to this embodiment, completion of filling of urea water into the first supply valve 6 is detected at the time when a time rate of change (rise rate) in internal pressure of the supply path L1 is significantly increased from the previous time rate of change of the pressure as shown in FIG. 4(g). Based on this detection result, the first supply valve 6 is closed at a time t13 slightly delayed from the time t15 (processing of S105). The valve-closing time t13 is slightly delayed from the filling completion time t15, since a certain delay time is required between completion of filling of urea water into the supply path L2 and the first supply valve 6 and reflection of the completion of filling on the pressure of urea water to be detectable by the pressure sensor 8.) (e.g. See Figures 4-5; Paragraphs [0060-0063; 0066-0069]).
	Regarding claims 2 and 13, Matsuo further discloses wherein the controller (20) is further configured to open the second supply valve at the same time as closing the first supply valve (such as from the time t12-t15; or Tov2), such that the second supply passage starts filing with urea water (e.g. See Figures 4-5; Paragraphs [0060-0063; 0066-0069]).
	Regarding claims 3 and 14, Matsuo further discloses wherein the controller is further configured to, after closing the first supply valve, wait for a predetermined time therefrom, and then open the second supply valve to starting filling the second supply passage with urea water (e.g. See Figures 4-5; Paragraphs [0060-0063; 0066-0069]).
	Regarding claim 4, Matsuo further discloses wherein the predetermined time is set based, at least partly, on a volume difference between the first supply passage and the second supply passage (e.g. See Figures 4-5; Paragraphs [0060-0063; 0066-0069]).
	Regarding claim 5, Matsuo further discloses wherein the predetermined time is changed, at least partly, according to temperature of urea water (e.g. See Figures 4-5; Paragraphs [0060-0063; 0066-0069]).
	Regarding claim 15, Matsuo further discloses wherein the controller is further configured to: determine that an elapsed time greater than or equal to a time threshold value has passed after the first supply valve is closed; open the second supply valve; determine that the pressure is greater than or equal to a second threshold value; and close the second supply valve (e.g. See Figures 4-5; Paragraphs [0060-0063; 0066-0069]).
	Regarding claim 16, Matsuo further discloses wherein: the time threshold value is based at least partly upon a piping volume difference (ΔV), such that the time threshold value decreases as the piping volume difference increases (e.g. See Figures 4-5; Paragraphs [0060-0063; 0066-0069]).

Allowable Subject Matter
Claims 6-8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Dou et al. (Pat./Pub. No. US 2018/0087426), Matsuo et al. (Pat./Pub. No. US 2015/0361857), Landwehr et al. (Pat./Pub. No. US 10787945), Yang et al. (Pat./Pub. No. US 2017/0350290), Khaled et al. (Pat./Pub. No. US 9765674), and Huang et al. (Pat./Pub. No. US 2017/0087515), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        August 12, 2022